Citation Nr: 1121493	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-37 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an apportionment in excess of $151.00 for the support of the Veteran's child in the appellant's custody.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1982, and from January 1985 to May 1992.  The appellant is the Veteran's former spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision rendered by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted the appellant's claim for apportionment in the initial amount of $151.00.  The appellant contends that a greater amount of apportionment is warranted.

The Board recognizes that in September 2009, a private attorney submitted a fee agreement to the RO on behalf of the Veteran.  This fee agreement appears to be for the express purpose of obtaining benefits from VA on behalf of the Veteran.  In the current case, the Veteran is not seeking a benefit.  Rather, the appellant is seeking an apportionment of benefits already awarded to the Veteran by VA.  Thus, the current claim appears to be outside the scope of the fee agreement of the private attorney, and the Board considers the Veteran to be unrepresented in this matter.


FINDINGS OF FACT

1.  The Veteran and appellant separated in May 2003 and their divorce became final in July 2003.

2.  Child D.V., born in June 1990, and child C.V., born in June 1994, are the children of the Veteran and appellant.

3.  In November 2004, the RO awarded an apportionment of the Veteran's VA compensation to the appellant on behalf of the children D.V. and C.V., in the amount of $151 per month, which she continues to receive.

4.  To date, the evidence does not indicate the Veteran has paid any child support to the appellant in accordance with the July 2003 divorce settlement or otherwise been reasonably discharging his responsibility for support of his two children during their minority, with whom he does not reside.

5.  The appellant's monthly income has consistently exceeded her monthly expenses, and the Veteran does not have a financial hardship for the purpose of an increased special apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefit for his dependent child have been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  In this case, the applicable contested claims procedures were followed.  In February 2004 and September 2004, the RO ensured that appropriate notification was dispatched to each of the parties to the contested claim.  The RO provided both parties (the appellant and the Veteran) with notices and determinations related to the contested claim.  

As will be discussed further below, after sending multiple requests, VA has obtained financial information from the appellant, but the Veteran has failed to respond despite the multiple notifications sent to his address of record.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

Analysis

By a May 2003 rating decision, the Veteran was granted individual unemployability, effective December 18, 2001.  His award letter indicated that he was paid by VA as a Veteran with three dependents; as such, his payment included an additional amount for his spouse and children.

In February 2004, the appellant advised VA that she and the Veteran were divorced.  She stated that the Veteran had not paid any child support payments since September 2003 and made claim for apportionment of the Veteran's benefit award.  She reported monthly income of $1,702.00 and monthly expenses of approximately $3,045.00.

In July 2004, the appellant updated VA regarding her financial situation.  She indicated that she had monthly income of approximately $1,298.00 and monthly expenses of $2,765.00.  She stated that her monthly income had decreased because she had been laid off from one of her jobs.  She remarked that she had been able to cut down on her monthly expenses and had adjusted her reported expenses accordingly.  She indicated that the Veteran had still not paid any child support since September 2003.

In the November 2004 decision, the RO awarded the appellant an apportionment of $151.00 a month.  The RO noted that the Veteran had not responded to the due process letters sent by the RO; therefore, it seemed reasonable that the apportionment would not cause a hardship on the Veteran.

Thereafter, the appellant appealed and requested that she be granted an apportionment in excess of the $151.00 already awarded to her on behalf of the Veteran's dependent children.  Specifically, she reiterated that there were court-ordered child support payments of $782.00 per month that the Veteran was not paying.

In November 2005, the appellant updated VA regarding her financial situation.  She indicated that she had monthly income of approximately $1,953.00 and monthly expenses of $3,400.00.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a) (1) (ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."   

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Having considered the evidence of record and the available contentions of the parties, the Board finds that the evidence of record does support an increase in the amount of the apportionment to the appellant for the support of the Veteran's child in the appellant's custody.

First, as indicated previously, the Board notes that the RO has already determined that the appellant and Veteran are divorced and need was demonstrated on the appellant's part.  Therefore, the RO granted apportionment in the amount of $151.00 a month.  The appellant now appeals and requests that she be granted an apportionment in excess of the $151.00 already awarded to her on behalf of the Veteran's children.  Therefore, since this case involves a claim to an increased apportioned share of the Veteran's VA benefits and the underlying apportionment has already been established.  38 C.F.R. § 3.453 applies because it governs such determinations of the rate of apportionment.  Under 38 C.F.R. § 3.453, the rates of apportionment of disability compensation will be determined under 38 C.F.R. § 3.451, which takes into account the respective hardship of the parties.  

VA's General Counsel has stated that the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  According to the appellant's most recent statement, her monthly income of approximately $1,953.00 and monthly expenses of $3,400.00.  Based on her limited means, she has demonstrated a need for support.  As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship."

The Veteran has not provided any information regarding his monthly income and expenses to VA.  In September 2004, the RO first sent a letter to the Veteran's address of record regarding the need to furnish information regarding the amount and frequency of his contributions to the support of his children, the total amount of his annual income, the total value of all of his property, an itemized list of his annual expenses, and the number of persons in his household dependent upon him for support.  The Veteran did not respond to that letter.  Notably, in December 2004, the Veteran submitted a VA form 21-686c which revealed that his address of record was still current.  The VA form 21-686c reflects that the Veteran had remarried and now had a new spouse as a dependent, in addition to the Veteran's two children living with the appellant.

In October 2005, the Veteran was sent a copy of the Statement of the Case concerning the appellant's claim for an increase in the amount of the apportionment.  The Veteran did not respond to the Statement of the Case.

In August 2009, the RO again sent the Veteran a letter to his address of record requesting information regarding his income and expenses from 2005 through the present.  The Veteran was requested to respond within 60 days.  No response from the Veteran was received.  Notably, in August 2010, the Veteran submitted a VA form 21-0538 which revealed that his address of record was still current.  

As reviewed above, the RO has attempted to obtain information from the Veteran regarding his income and expenses throughout the appeal, and the Veteran has not responded.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Thus, in the absence of such information, the Board limits its review to the parties reported income and expenses, and based on review of such finds that the currently apportioned amount does not result in undue hardship to the Veteran or the Veteran's current dependent spouse.

The Board is mindful that in addition to his two children in the custody of the appellant, the Veteran has a current spouse as a dependent.  Additionally, the Board is mindful that over the several years that this case has been upon appeal, one of the dependent children involved has started attending college and is now in receipt of Chapter 35 benefits in his own right, and thus, VA is currently prohibited from paying additional benefits for D.V. as a dependent.  However, C.V. has not yet reached the age of majority, lives with the appellant, and is still a dependent of the Veteran.  

Rather than assigning a fixed dollar amount for the apportionment, the Board has instead considered the provisions of 38 C.F.R. § 3.451.  Those provision provide for the assignment of a percentage of the total VA benefit award, and state that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  Here, the current apportionment of $151.00 out of his $2523.00 monthly VA benefit award (see November 2004 Special Apportionment Decision) constitutes approximately 6 percent of the total award.  Given the financial hardship that the appellant is under and given than the apportionment will not result in undue hardship to the Veteran or the Veterans current dependent spouse, the Board finds that an apportionment of 20 percent of the VA benefit award is warranted for the support of the Veteran's remaining child in the appellant's custody.

Accordingly, to this extent, the benefit sought on appeal is granted.  

In making this determination, the Board in no way wishes to diminish the Veteran's sacrifice to our Country.  He earned his award of VA benefits.  Nevertheless, the VA benefits adjudication system also recognizes the contribution and needs of spouses and children.  This apportionment award recognizes VA's obligation to support the Veteran's dependent children.  


	(CONTINUED ON NEXT PAGE)


ORDER

An apportionment of 20 percent of the Veteran's VA benefit award is granted for the support of the Veteran's child in the appellant's custody.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


